Latimer, Judge
(dissenting);
I dissent.
This case extends the rule in United States v Soccio, 8 USCMA 477, 24 CMR 287, and allied eases. Here, when the instructions are considered within their four corners, they direct the court-martial members’ attention to their duty to consider all evidence in the case as a base for their findings. The Government’s evidence alone was sufficient to support the findings, but the accused testified at great length, seeking to explain his two extended absences. With the evidence in that posture, I am certain that the court-martial would so interpret the instructions as to require consideration of all the evidence introduced by both sides in arriving at their finding on the crucial element of intent.
For that reason, I would affirm the decision of the board of review.